 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 1 of 8 Page ID #:920



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: (661) 294-0116
     Facsimile: (661) 294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining and Marketing Company LLC
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
     JAMES RUTHERFORD, an individual, )         Case # 2:19-CV-01448-JAK-FFMx
                                            )
11                                          )   DECLARATION OF NEAL
                  Plaintiff,
                                            )   CASPER IN SUPPORT OF
12                                          )   OPPOSITION TO PLAINTIFF’S
           vs.
                                            )   MOTION FOR SUMMARY
13
     USA GAS, a business of unknown         )   JUDGMENT
14   form; THRIFTY OIL CO., a California ))     Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )
15                                          )   Action Filed: 12/20/18
                                            )   Trial Date: Not Set Yet
16                Defendants.               )
                                            )   Hearing Date: April 20, 2020
17                                          )   Hearing Time: 8:30 a.m.
                                            )   Hearing Courtroom: 10B
18

19
                  1.    I am providing this Declaration in support of the Opposition to
20
     Motion for Summary Judgment filed by Thrifty Oil Co. and Tesoro Refining &
21
     Marketing Company LLC (collectively, “Defendants”) in this case.
22
                  2.    I have personal knowledge of the following facts, and if called
23
     as a witness, I could and would testify competently thereto.
24
                  3.    Among the many professional licenses and certifications I hold,
25
     I am a licensed California General Contractor (#B782059) and I am a Certified
26
     Access Specialist (“CASp”) in California (#020). My CASp number (#020) means
27
     I was the twentieth person in California to be certified as a CASp.
28



                                              1
                                 Declaration of Neal Casper
                                (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 2 of 8 Page ID #:921



 1
                  4.     I am President of Casper Development Resources, Inc., which
 2
     focuses on disability accessibility consulting and construction management, and
 3
     since 2004 in such role, I have inspected well over 1,000 properties to assess
 4
     disability accessibility compliance. I am also certified by the International Code
 5
     Council as an Accessibility Inspector & Plans Examiner.
 6
                  5.     I have been to the real property commonly known as 401 East
 7
     6th Street, Beaumont, California (“Property”). More specifically, on November 21,
 8
     2019 I personally visited the Property and inspected, measured and photographed
 9
     various alleged disability accessibility barriers thereat. The Property is improved
10
     with a USA-branded service station. There is one disabled parking stall (with an
11
     access aisle) at the Property, which parking stall and access aisle are located to the
12
     west of the convenience store at the Property and are hereafter referred to as the
13
     “Disabled Parking Stall” and “Access Aisle”. There is also one convenience store
14
     at the Property, and within that store, a sales counter where customers purchase
15
     and pay for products, including fuel.
16
                  6.     The following are some of my opinions concerning some of the
17
     alleged disability barriers at the Property based upon my experience, knowledge
18
     and inspection of the Property. As used below, “ADA” means Americans With
19
     Disabilities Act, “ADA Standards” means the most recently-promulgated ADA
20
     Standards (the 2010 ADA Standards), and “CBC” means the California Building
21
     Code.
22
              “Uneven Surface” of Disabled Parking Stall and Access Aisle
23
                  7.     In Plaintiff’s Motion for Summary Judgment (“Motion”), there
24
     is an occasional reference to or claim of “uneven surfaces” of the Disabled Parking
25
     Stall and Access Aisle. There is nothing in the ADA Standards or CBC that uses
26
     the phrase “uneven surface” so it is not clear what Plaintiff means by the phrase
27
     “uneven surface” in the Motion.
28



                                               2
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 3 of 8 Page ID #:922



 1
                  8.     If by “uneven surface” Plaintiff is referring to the slope of the
 2
     surface of the Disabled Parking Stall and Access Aisle, I do not dispute the slope
 3
     measurements of the Disabled Parking Stall and Access Aisle that are alleged by
 4
     the Plaintiff in the Motion. However, if by “uneven surface” Plaintiff means the
 5
     Disabled Parking Stall and Access Aisle violate Section 302 of the ADA
 6
     Standards, I disagree. Section 302 of the ADA Standards requires that surfaces be
 7
     “stable, firm, and slip resistant”, that “openings” (such as drainage grates) not be
 8
     greater than ½ inch, and that “elongated openings” be oriented perpendicular to the
 9
     dominant direction of travel. Here, the Disabled Parking Stall and Access Aisle
10
     are constructed of asphalt, which is considered to be a stable, firm, and slip
11
     resistant surface. Also, the Disabled Parking Stall and Access Aisle do not contain
12
     any drainage grates or other constructed elements that have openings.
13
                  9.     Also, if by “uneven surface” Plaintiff means the Disabled
14
     Parking Stall and Access Aisle (which are adjacent to each other) are not at the
15
     same level, I also disagree. Both the Disabled Parking Stall and Access Aisle are
16
     on the same asphalt surface at the Property, adjacent and flush against each other,
17
     and there is no step, ledge or curb between the two elements. Attached hereto as
18
     Exhibit G is a photograph I took of the Disabled Parking Stall (with the sign at the
19
     “head” of the stall) and the access aisle (with the blue painted cross-hatching) on
20
     November 21, 2019, which photograph accurately depicts what is shown in the
21
     photograph and which shows the surface of the Disabled Parking Stall and Access
22
     Aisle are flush with each other and at the same level.
23
       Accessible Route from Disabled Parking Stall to Entrance of Convenience
24
                                             Store
25
                  10.    Contrary to Plaintiff’s claim in the Motion, there is an
26
     accessible route from the Disabled Parking Stall to the entrance to the convenience
27
     store at the Property. Under the ADA and CBC, an “accessible route” is defined as
28
     a “continuous, unobstructed path”. Here, there is a continuous, unobstructed

                                               3
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 4 of 8 Page ID #:923



 1
     asphalt pathway at least 36 inches wide from the Disabled Parking Stall to the
 2
     convenience store at the Property. The “running slopes” of that asphalt pathway
 3
     do not exceed 5% (the maximum allowed under the ADA and CBC). Except for
 4
     one small area, the “cross slopes” of that asphalt pathway do not exceed 2.08%
 5
     (the maximum allowed under the ADA or CBC). It is true that in one relatively
 6
     small area, the cross-slope ranges from 2.2% to 3%. However, if one measures the
 7
     asphalt surface of the 4 feet immediately adjacent to and north of this small area,
 8
     the cross-slopes there are under 2.08%. There is no requirement in the ADA or
 9
     CBC that the pathway be marked with cross-hatching or run in a perfectly straight
10
     line. Here, a disabled patron can travel from the Disabled Parking Stall to the
11
     convenience store at the Property using the asphalt surface at the Property without
12
     needing to travel over any cross-slopes that exceed 2.08%.
13
                        Clear Floor Space in Front of Sales Counter
14
                  11.    A “parallel approach” is when a patron is seated in their
15
     wheelchair “parallel” to a counter, as opposed to facing a counter perpendicular to
16
     a counter (which is known as a “forward approach”).
17
                  12.    Attached as Exhibit H are four photographs I took of the sales
18
     counter on November 21, 2019, which photographs accurately depict the sales
19
     counter and the clear floor space in front of it.
20
                  13.    Contrary to Plaintiff’s claim in the Motion, there is sufficient
21
     floor space in front of the sales counter in the convenience store at the Property to
22
     allow for a parallel approach by a disabled patron in a wheelchair as required by
23
     Section 904.4.1 of the ADA Standards. First, the ADA (including Section 904.4.1
24
     of the ADA Standards) does not require that both a parallel and forward approach
25
     be possible to this sales counter; rather, one just must be able to make either a
26
     forward or parallel approach. Second, under the ADA, in order to ensure there is
27
     clear floor space for a parallel approach, there needs to be clear floor space that is
28
     greater than 30 inches by 48 inches in front of the sales counter. Here, there is a

                                                4
                                   Declaration of Neal Casper
                                  (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 5 of 8 Page ID #:924



 1
     clear floor space that is greater than 30 inches by 48 inches in front of the sales
 2
     counter. Hence, the sales counter provides for a parallel approach in satisfaction of
 3
     Section 904.4.1 of the ADA Standards.
 4
                                  “Depth” of Sales Counter
 5
                  14.    Attached as Exhibit I is a page with six photographs I took of
 6
     the sales counter (with the lower portion of the counter on the front of it) on
 7
     November 21, 2019, which photographs accurately depict what is shown in the
 8
     photographs.
 9
                  15.    According to measurements I took on November 21, 2019, the
10
     lower portion of the counter is not more than 34 inches above the finished floor,
11
     and it is more than 36 inches long. Hence, it satisfies the height and length
12
     requirements of the ADA and CBC.
13
                  16.    Contrary to Plaintiff’s claim in the Motion, the lower portion of
14
     the sales counter does not violate Section 904.4 of the ADA Standards (which
15
     requires that the “depth” of the accessible portion of the counter [i.e., the lower
16
     portion of the counter] be the same “depth” as the other portion of the counter [i.e.,
17
     the higher portion of the counter]). I reach this opinion as follows. First, it is my
18
     understanding the sales counter (with the lower portion of the counter on the front
19
     of it) has been there (and not modified) since March 15, 2012 (I state this not as
20
     admissible evidence but simply to state one of my assumptions). Second, I do not
21
     dispute the “depth” of the lower portion of the counter is less than the “depth” of
22
     the other portion of the sales counter. However, under the ADA Standards,
23
     elements of a facility (e.g., counters) that were installed or built before March 15,
24
     2012 and that complied with the 1991 ADA Standards at such time, and which
25
     were not altered thereafter, are not required to be modified to meet any new
26
     requirements in the ADA Standards. This is commonly known as the “safe harbor
27
     provision” of the ADA Standards. Here, the “depth” requirement in Section 904.4
28
     of the ADA Standards first appeared when the ADA Standards were promulgated

                                               5
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 6 of 8 Page ID #:925



 1
     in 2010. There was no “depth” requirement in the 1991 ADA Accessibility
 2
     Guidelines, which were the predecessor to the ADA Standards. Hence, presuming
 3
     this sales counter (including the lowered portion of it) existed as of March 15, 2012
 4
     in its present configuration and has not been modified since then, the new “depth”
 5
     requirement of Section 904.4 of the ADA Standards does not apply to this sales
 6
     counter.
 7
                              Length of Disabled Parking Stall
 8
                  17.    The length of the Disabled Parking Stall does not violate
 9
     Section 502 of the ADA Standards. While the ADA Standards have requirements
10
     for the width of a disabled parking stall, they do not have requirements for the
11
     length of a disabled parking stall.
12
                   “Van Accessible Space at the East Side of the Store”
13
                  18.    The alleged “van accessible space at the east side of the store”
14
     does not violate any ADA or CBC requirements, including any signage, fading or
15
     length requirements. This alleged “van accessible space at the east side of the
16
     store” is not a disabled parking stall; hence it is not subject to the requirements of
17
     the ADA or CBC for disabled parking spaces. While this space was formerly a
18
     disabled parking space, any signs identifying it as such have been removed. The
19
     former blue paint striping on the surface of this space has been blacked out. While
20
     some of the black paint has worn off, thus allowing some of the former blue paint
21
     to be visible on the surface, this is not a violation of the ADA or CBC, nor does
22
     this make it a disabled parking stall.
23
                Accessible Route from City Sidewalk to Convenience Store
24
                  19.    Contrary to Plaintiff’s claim in the Motion, there is an
25
     accessible route from the city sidewalk to the convenience store at the Property.
26
     More specifically, one may enter upon the northeast portion of the Property
27
     directly from the city sidewalk and from there traverse south to the convenience
28
     store without encountering an obstruction, a running slope greater than 5% or a

                                               6
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 7 of 8 Page ID #:926



 1
     cross-slope greater than 2.08%. Attached hereto as Exhibit J are eight (8)
 2
     photographs I took that depict this accessible route and the slopes I measured on
 3
     that route. There is no requirement that this route be marked on the pavement,
 4
     identified with signs or separated from vehicular traffic.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               7
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-11 Filed 02/03/20 Page 8 of 8 Page ID #:927



 1
                   I declare under penalty of perjury under the laws of both the United
 2
     States of America and the State of California that the foregoing is true and correct
 3
     and that this Declaration was executed on January 30, 2020 in Lakeside,
 4
     California.
 5

 6

 7
                                            By: _____________________
 8
                                                  Neal Casper
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               8
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
